     Case 2:11-cv-00084 Document 1096 Filed on 05/18/21 in TXSD Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION


M.D., b/n/f STUKENBERG, et al.,

Plaintiffs ,

v.

GREG ABBOTT, his official capacity as                   CIVIL ACTION NO. 2:11 CV-00084
Governor of the State of Texas; CECILE
ERWIN YOUNG, in her official capacity as
Executive Commissioner of the Health and
Human Services Commission of the State of
Texas; JAIME MASTERS, in her official
capacity as Commissioner of the Department
of Family and Protective Services of the State
of Texas,

 Defendants .


                      DEFENDANT’S RULE 53(f) MOTION TO
                 PARTIALLY MODIFY MONITOR’S REPORT [ECF 1066]

        Pursuant to Federal Rule of Civil Procedure 53(f), Defendant Greg Abbott, in his official

capacity as Governor of the State of Texas (OOG), respectfully submits this objection and moves to

partially modify a footnote contained in a recently filed report by the Court-appointed monitors. See

ECF 1066 (hereinafter Monitors’ Report).

        Specifically, the OOG objects to footnote 29 because it implies that the OOG received

information concerning placements in unlicensed facilities owned and operated by Family Tapestry,

the single-source continuum contractor (SSCC) for community-based care in Region 8a, as early as

October of 2020. That implication requires clarification.




                                                  1
     Case 2:11-cv-00084 Document 1096 Filed on 05/18/21 in TXSD Page 2 of 4



         The Texas Department of Family and Protective Services (DFPS) and the Texas Health and

Human Services Commission (HHSC) have operational responsibility for managing the Texas foster

care system. The agencies appeared at a hearing before this Court on April 20, 2021 concerning an

assertion of deliberative process privilege by HHSC that centered on an email communication, dated

September 12, 2020 (Email), between HHSC and the OOG.

         The Email did not involve the placement of children in unlicensed facilities. 1

Telephonic/Zoom Hr’g Tr. at 6:4-19, April 20, 2021. ECF 1049. Elizabeth Farley, an employee of

the Office of the Governor who serves as an advisor in the Budget and Policy Division, appeared at

the hearing. During questioning by the Court (not included in footnote 29 of the Monitors’ report),

Ms. Farley testified that “the email that was in question was not specific to children being placed in an

unlicensed facility.” Telephonic/Zoom Hr’g Tr. at 15:8-15, April 20, 2021. ECF 1049.

         The Monitors’ report cited subsequent testimony from Ms. Farley in which she stated that the

OOG “would have been informed by DFPS and HHSC [of children being placed in unlicensed

facilities]” in October 2020. Telephonic/Zoom Hr’g Tr. at 15:16-21, April 20, 2021. ECF 1049. In

order to resolve any confusion regarding this issue, the OOG has submitted a declaration from this

witness as part of this filing. Ex. A at ¶¶ 4-5. As set forth in Ms. Farley’s declaration, she was not

informed by either DFPS or HHSC at that time that children were being placed in unlicensed facilities

operated by Family Tapestry. Ex. A at ¶ 4. Ms. Farley did not learn of placements of children in

unlicensed facilities operated by Family Tapestry until approximately the end of February or early

March 2021. Ex. A at ¶¶ 4-5.

          After reviewing the Monitors’ Report, it became clear that the testimony provided on April

20, 2021, required clarification to dispel the misconception implicit in footnote 29 that the OOG


1The defendants have asserted that the Email is protected from disclosure by the deliberative process privilege. Although
the Court and the monitors received a copy of the Email for in camera inspection following the April 20, 2021 hearing, the
Court has not ruled on the assertion of privilege.

                                                            2
    Case 2:11-cv-00084 Document 1096 Filed on 05/18/21 in TXSD Page 3 of 4



received information about placements in unlicensed facilities operated by Family Tapestry in October

2020. Ex. A at ¶ 4. Nor could such facts be true given that the Whataburger Center was placed on

probation in the fall of 2020 and continued to hold a state-issued license though December 31, 2020.

Telephonic/Zoom Hr’g Tr. at 259:19-25, May 5, 2021. ECF 1092, 1093. As a result, it was not the

case that the OOG received information about placements in unlicensed facilities operated by Family

Tapestry in October 2020.

                                         CONCLUSION

       Based on the foregoing, this Court should sustain the objection and modify the Monitors’

Report and strike the reference to testimony contained in footnote 29.

  Dated: May 18, 2021                             Respectfully submitted.

  KEN PAXTON                                      PATRICK K. SWEETEN
  Attorney General of Texas                       Deputy Attorney General for Special Litigation
                                                  Attorney-in-Charge
  BRENT WEBSTER                                   Texas Bar No. 00798537
  First Assistant Attorney General                Southern District of Texas No. 1829509

                                                  /s/ Eric A. Hudson
                                                  ERIC A. HUDSON
                                                  Senior Special Counsel
                                                  Texas Bar No. 24059977
                                                  Southern District of Texas Bar No. 1000759

                                                  OFFICE OF THE ATTORNEY GENERAL
                                                  P.O. Box 12548 (MC-009)
                                                  Austin, Texas 78711-2548 Tel.:
                                                  (512) 936-2266
                                                  Fax: (512) 457-4410

                                                  Counsel for Greg Abbott, in his official capacity as
                                                  Governor of the State of Texas




                                                 3
    Case 2:11-cv-00084 Document 1096 Filed on 05/18/21 in TXSD Page 4 of 4



                                  CERTIFICATE OF SERVICE

      I hereby certify that on May 18, 2021, I electronically filed the foregoing document through the

Court’s ECF system, which automatically serves notification of the filing on counsel for all parties.


                                               /s/ Eric A. Hudson
                                               ERIC A. HUDSON
                                               Senior Special Counsel




                                                   4
